Citation Nr: 1608335	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Whether there was clear and unmistakable error (CUE) in the September 2010 rating decision as to the denial of dependency and indemnity compensation (DIC), to include based on the alternate theory that there was CUE in a prior rating decision by failing to award an earlier effective date for a 100 percent rating for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active military service from September 1942 to December 1945, and from August 1950 to September 1969.  The Veteran died in September 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

A remand of this matter is necessary for three reasons.  

First, medical inquiry is warranted into the appellant's claim to service connection for the cause of the Veteran's death.   

The Veteran died in September 2009.  The death certificate notes subdural hematoma due to falls as the primary cause of death.  Deep venous thrombosis and hypertension were also noted as other significant conditions contributing to death.      

The record should include medical commentary regarding the appellant's primary theory of causation, that the Veteran fell and injured his head as the result of symptomatology related to his severe hearing loss and tinnitus.  

Second, statements of record from the appellant indicate that relevant medical evidence may be outstanding.  The appellant notes two non-VA hospitals at which the Veteran received end-of-life care just after suffering the subdural hematoma that resulted in his death.  No treatment records are included in the claims file from these two hospitals.  An effort should be made to include in the record any relevant treatment records pertaining to the Veteran's end-of-life treatment.  

Third, the DIC matter, pursuant to 38 U.S.C.A. § 1318, must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  When CUE is asserted in the context of another issue the CUE claim is a distinct claim over which the Board must have proper jurisdiction.  Phillips v. Brown, 10 Vet. App. 25, 30 (1997).  In July 2013, more than one year after the rating decision on appeal issued in September 2009, the appellant asserted that DIC was warranted on the basis that it was wrong to assign a 100 percent rating in 2001 when past records showed "profound deafness" back to 1988 or before.  While the appellant noted in a statement received in May 2011 that the Veteran was granted a 100 percent rating for his hearing loss in the 2000s, she did not identify any clear and unmistakable error that occurred in a VA decision.  In this matter, the RO initially addressed the CUE matter in May 2014, against which a notice of disagreement (NOD) - noted in a VA Form 1-9 - was submitted later in May 2014.  It is noted that the statement of the case effectively operated as a decision regarding the alternate theory of CUE.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  Accordingly, a Statement of the Case (SOC) must be issued in response.  38 C.F.R. § 19.26.  In essence, the appellant has argued that the Veteran should have been rated as 100 percent disabled for service-connected hearing loss for more than 10 years prior to his death.  See Rusick v. Shinseki, 760 F.3d 1342 (Fed. Cir. 2014) ("a survivor cannot initiate a freestanding CUE claim under section 5109A if the veteran had not already filed such a claim.")

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant and ask her to complete VA Forms 21-4142 to authorize the release of treatment records to VA that are relevant to her appeal, including from the two hospitals (Memorial Hospital and Maine Medical Center) that treated the Veteran prior to his death and any of the  medical providers noted in her May 2011 statements.  

2.  The claims file should contain documentation of the attempts made to obtain the records.  If after making reasonable efforts to obtain non-Federal records or after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

3.  After the above development has been completed, obtain a medical opinion to determine the nature and etiology of the disorder(s) that resulted in the Veteran's September 2009 death.  The clinician should review the Veteran's medical history to include the medical evidence in the claims file (paper and electronic).  The clinician should comment on the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorders which caused, or contributed to cause, the Veteran's death (e.g., subdural hematoma, deep venous thrombosis, hypertension) began in or are related to active service? 

(b) Is it at least as likely as not that the Veteran's service-connected bilateral hearing loss and/or tinnitus, or hemorrhoids, contributed substantially or materially to death, combined to cause death, aided or lent assistance to the production of death? 

The examiner's attention is directed to the appellant's assertion that the service-connected hearing loss and tinnitus contributed to the fall which led to the Veteran's subdural hematoma and subsequent death.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  After the requested opinion has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The report should be returned to the clinician if deficient in any manner.
 
5.  After all the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claim to service connection for the cause of the Veteran's death.  If the issue remains denied, the appellant and her representative should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

6.  The issue of CUE regarding the DIC determination in the September 2010 rating decision to include based on the alternate theory that there was CUE in a prior rating decision by failing to award an earlier effective date for a 100 percent rating for a service-connected bilateral hearing loss disability should be reviewed.  If the benefit sought is not granted, the appellant and her representative should be provided with a SOC regarding the issue and advised of the appropriate time limits to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




